 



Exhibit 10.1

 

AMENDMENT

 

This AMENDMENT (this “Agreement”) is made and is effective as of July 7, 2015
(the “Effective Date of Termination”) by and between Immune Pharmaceuticals
Inc., a Delaware corporation having its principal office at 430 East 29th
Street, Suite 940, New York, New York (“Immune”) and Endo Pharmaceuticals Inc.,
a Delaware corporation, having its principal office at 1400 Atwater Drive,
Malvern, PA 19355, USA (“Endo”) (each of Immune and Endo being a “Party,” and
collectively, the “Parties”).

 

WHEREAS, pursuant to the License Agreement between EpiCept Corporation
(“EpiCept”) and Endo dated as of December 18, 2003 (the “License Agreement”)
attached hereto as Annex A, Endo obtained from EpiCept (i) a license to develop,
market, use, sell, offer for sale and import the LidoPAIN® BP Product within the
Territory and, (ii) a license to develop, make, have made, manufacture, market,
use, sell, offer for sale and import the Endo BP Product within the Territory;
and

 

WHEREAS, Immune is the successor in interest of EpiCept; and

 

WHEREAS, the Parties desire to mutually terminate such License Agreement on the
terms and conditions set forth below;

 

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

article 1

DEFINITIONS

 

Defined terms used in this Agreement shall have the meanings designated to them
under the License Agreement unless otherwise specifically indicated.

 

article 2

 

LICENSE AGREEMENT TERMINATION

 

2.1 Termination of License Agreement. On the Effective Date of Termination, the
License Agreement and all rights and licenses granted to the Parties thereunder,
as well as obligations of the Parties thereunder, shall be terminated.

 

2.2 Termination of Activities. On the Effective Date of Termination, the Parties
shall stop performing under the License Agreement, and no new development or
other activities shall be undertaken.

 

2.3 Patents Transfer. On the Effective Date of Termination, Immune shall
transfer and assign to Endo all of EpiCept’s right, title and interest in and to
the EpiCept Licensed Patents in accordance with the Patent Assignment attached
as Annex B hereto. EpiCept and/ or Immune have incurred $12,618.76 of
Prosecution costs since mid-2010, and has provided evidence thereof to Endo.
Endo has agreed to pay to Immune 50% of such Prosecution costs, or $6,309.88 in
accordance with the provisions of Section 10.2 of the License Agreement. Endo
also agrees that all ongoing Prosecution costs related to the EpiCept Licensed
Patents are hereby assumed by Endo.

 



1

 

 

2.4 Effective upon assignment of the EpiCept Licensed Patents, Endo hereby
grants to Immune a royalty-free, non-exclusive, transferable license to the
EpiCept Licensed Patents to develop, make, use, sell, offer for sale and import
the LidoPAIN BP Product.

 

2.5 Return of Confidential Information. Promptly after the Effective Date of
Termination, unless otherwise directed by the Parties, each Party shall return
all the other Party’s Confidential Information, except for a single copy for
documentation purposes only.

 

2.6. Immune Retained Intellectual Property. After the Effective Date of
Termination, Immune shall retain exclusive rights to EpiCept Improvements,
EpiCept Product Registration Data, EpiCept Technology, and EpiCept Trademarks .



 


MILESTONE AND ROYALTY PAYMENTS

 

2.6 Payment. The Parties agree that Endo shall have no obligation to obtain any
indication of lower back pain, either acute or chronic, for its product,
Lidoderm® or any other lidocaine based product (the “Indication”). However, in
the event Endo obtains the Indication, Endo shall pay to Immune the Milestone
Payments set forth in Section 4.2(b) of the License Agreement and Royalties set
forth in Section 5.1 of the License Agreement during the Royalty Term, as such
payments would have applied to a Licensed Product. If such Royalties would be
payable, Sections 5.2 through 5.7 of the License Agreement would apply.

 

article 3

INTELLECTUAL PROPERTY

 

 

3.1 Intellectual Property. Except as expressly set forth herein, including in
Section 2.3 and section 2.5 hereto, as between the Parties, each Party is and
shall remain the owner of all intellectual property and Confidential Information
that it owns or controls as of the Effective Date of Termination or that it
develops or acquires thereafter pursuant to activities independent of the
License Agreement.

 

article 4

CONFIDENTIALITY

 

4.1 Terms of Agreement. Subject to Section 4.2 below, no Party shall, without
the prior written consent of the other Party, disclose in any manner to any
Third Party the material terms and conditions of this Agreement, except for
terms or subject matter which has been the subject of prior public disclosure or
has been mutually approved for such disclosure. Notwithstanding the foregoing,
each Party shall have the right to disclose the material terms of this Agreement
in confidence to any bona fide potential or actual investor, investment banker,
counsel, acquirer, merger or acquisition target or sublicensee that is otherwise
bound by obligations of confidentiality at least as restrictive as those
contained in this Agreement.

 



2

 

 

4.2 Mandatory Disclosure.

 

(a) Notification and Consultation. In the event that a Party is required by
applicable statute or regulation or by court order or judicial or administrative
process to disclose any part of the other Party’s Confidential Information,
trade secrets, or any material terms or conditions of this Agreement, such Party
shall (i) promptly notify the other Party of each such requirement and identify
the documents so required thereby, so that such Party may seek or request the
other Party to seek an appropriate protective order, confidential treatment or
other remedy and/or waive compliance by such Party with the provisions of this
Agreement and (ii) consult with such Party on the advisability of taking legally
available steps to resist or narrow the scope of such requirement. Each of
Immune and Endo shall have the right to disclose information regarding this
Agreement to the extent such disclosure is required by applicable laws or stock
exchange rules.

 

(b) Limited Disclosure. If, in the absence of such a protective order,
confidential treatment request, other remedy or waiver by a Party, the other
Party is nonetheless required to disclose any part of the other Party’s
Confidential Information, trade secrets, or any material terms or conditions of
this Agreement, a Party may disclose such Confidential Information, trade
secrets, or material terms or conditions without liability under this Agreement,
except that it shall furnish only that portion of the Confidential Information,
trade secrets, or material terms or conditions that is legally required.

 

4.3 Public Announcements. Neither Party shall make any statement to the public
regarding the execution and/or any other aspect of the subject matter of this
Agreement, except: (i) where a Party reasonably believes disclosure is required
under applicable laws, and (ii) either Party shall obtain the prior written
consent of the other party.

 

4.4 Use of Names. Neither party shall not make use of the name of the other
party in any advertising or promotional material, or otherwise, without the
prior written consent of the other party, except pursuant to Section 6.1.

 

article 5

 





REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

5.1 Mutual Representations and Warranties of Immune and Endo. Each of Immune and
Endo hereby represents and warrants to the other Party as of the Effective Date
of Termination as follows:

 



3

 

 

(a) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation. It has the requisite corporate power
and authority to conduct its business as presently being conducted and as
proposed to be conducted by it.

 

(b) It has the requisite corporate power and authority to enter into this
Agreement and to perform the services contemplated hereunder. All corporate
actions on its part necessary for (i) the authorization, execution, delivery and
performance by it of this Agreement, and (ii) the consummation of the
transactions contemplated hereby, have been duly taken.

 

(c) Assuming the due authorization, execution and delivery by the other Party,
this Agreement is its legally valid and binding obligation, enforceable against
it in accordance with its terms (except in all cases as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and except
that the availability of the equitable remedy of specific performance or
injunctive relief is subject to the discretion of the court or other tribunal
before which any proceeding may be brought).

 

(d) There is no contractual restriction or obligation binding on either Party
which would be materially contravened by execution and delivery of this
Agreement or by the performance or observance of its terms.

 

5.2 Representations and Warranties of Immune. Immune additionally represents and
warrants to Endo as of the Effective Date of Termination as follows:

 

(a) Immune owns all right, title and interest in and to the EpiCept Licensed
Patents free and clear of all Liens and Other Encumbrances and has full right,
power and authority, and is not prohibited by the terms of any agreement to
which it is a party, from transferring and assigning the EpiCept Licensed
Patents to Endo.

 

(b) Immune has not previously and will not in the future grant any rights
inconsistent with rights granted herein.

 

(c) No Action or Proceeding relating to EpiCept Licensed Patents has been
instituted and is pending, or to the Knowledge of Immune, threatened.

 

(d) To the Knowledge of Immunet, the EpiCept Licensed Patents do not infringe
upon or otherwise violate the intellectual property rights of any Person.

 

(e) To the Knowledge of Immune, the EpiCept Licensed Patents are valid and
enforceable and have been properly registered or filed and properly maintained
under all Applicable Laws.

 

5.3 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 5, EACH PARTY
DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

 



4

 

 

article 6

INDEMNIFICATION AND LIMITATION OF LIABILITY

 

6.1 Indemnification by Endo. Endo shall indemnify, defend and hold Immune, its
Affiliates, and their respective directors, officers, employees, consultants,
contractors, sublicensees and agents (collectively, the “Immune Indemnitees”)
harmless from and against any and all claims, suits, proceedings or causes of
action (“Claims”) brought by a Third Party against such Immune Indemnitee,
including any damages or other amounts payable to such Third Party, as well as
any reasonable attorneys’ fees and costs of litigation incurred as to any such
Claim (collectively, “Damages”), in each case resulting from or based on: (a)
Endo’s breach of this Agreement; or (b) the negligence or willful misconduct of
Endo, its Affiliates or their respective employees, contractors or agents in the
performance of this Agreement. The foregoing indemnity obligation shall not
apply to the extent such Claims or Damages result from any matter for which
Immune is required to indemnify Endo.

 

6.2 Indemnification by Immune. Immune shall indemnify, defend and hold Endo, its
Affiliates, and their respective directors, officers, employees, consultants,
contractors, sublicensees and agents (collectively, the “Endo Indemnitees”)
harmless from and against any and all Claims brought by a Third Party against
such Endo Indemnitee, including any Damages resulting therefrom, in each case
resulting from or based on: (a) Immune’s breach of this Agreement; (b) the
negligence or willful misconduct of Immune, its Affiliates or (sub)licensees, or
their respective employees, contractors or agents in the performance of this
Agreement. The foregoing indemnity obligation shall not apply to the extent such
Damages result from any matter or claim for which Endo is required to indemnify
Immune.

 

6.3 Limitation of Liability. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY FOR LOST PROFITS OR FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY
AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS
AGREEMENT. THE FOREGOING LIMITATION WILL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS TO THE OTHER PARTY UNDER THIS ARTICLE 6.

 

article 7

MISCELLANEOUS

 

7.1 Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted to be given to any Party shall be
in writing and shall be deemed given only (a) when delivered to the Party
personally, (b) five (5) days after sent to the Party by registered mail, return
receipt requested, postage prepaid, (c) the second Business Day after sent by a
nationally recognized courier service guaranteeing next-day or second-day
delivery, charges prepaid, in each case addressed to the Party at its address
set forth below, or (d) the first Business Day after sent by facsimile
transmission to the number set forth below, or at such other address or fax
number as such Party may from time to time specify by notice given in the manner
provided herein to the Party entitled to receive notice hereunder:

 



5

 

  



For Immune: Chief Executive Officer   Immune Pharmaceuticals Inc.   430 East
29th Street Suite 940   New York, NY 10036     For Endo: Chief Legal Officer  
Endo Pharmaceuticals Inc.   1400 Atwater Drive   Malvern, PA 19355   FAX:  (484)
713-5204





 

7.2 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter hereof, and no oral or written
statement may be used to interpret or vary the meaning of the terms and
conditions hereof. This Agreement supersedes any prior or contemporaneous
agreements and understandings, whether written or oral, between the Parties with
respect to the subject matter hereof.

 

7.3 Assignment. Neither Party may assign or otherwise transfer this Agreement
without the prior written consent of the other Party; provided, however, that
either Party may assign all or part of this Agreement without the consent of the
other Party to any Affiliate or in connection with the acquisition of such Party
or the sale of all or substantially all of the assets of such Party. Any
assignment of this Agreement in violation of this Section 7.3 shall be null and
void. This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.

 

7.4 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to minimize the effect of and overcome or remove the
cause or condition causing such force majeure. For purposes of this Agreement,
force majeure shall include conditions beyond the control of the Parties,
including, without limitation, an act of God, war, civil commotion, terrorist
act, labor strike or lock-out, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe, and failure of plant or machinery
(provided that such failure could not have been prevented by the exercise of
skill, diligence, and prudence that would be reasonably and ordinarily expected
from a skilled and experienced person engaged in the same type of undertaking
under the same or similar circumstances).

 



6

 

 

7.5 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of the Agreement.

 

7.6 Independent Contractor. Each Party shall be acting as an independent
contractor in performing under this Agreement and shall not be considered or
deemed to be an agent, employee, joint venturer or partner of the other Party.

 

7.7 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.

 

7.8 No Third-Party Beneficiaries. Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any third party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

7.9 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by authorized representatives of Endo and Immune.

 

7.10 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without reference to choice
of law rules. The terms of Section 11.9 of the License Agree shall apply to this
Agreement.

 

7.11 Survival. Articles 4, 6 and 7 shall survive any termination or expiration
of this Agreement.

 

7.12 No Waiver. The failure of either Party to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such Party
thereafter to enforce such provisions.

 

7.13 Counterparts. This Agreement may be executed in one or more counterparts,
and by the respective Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same Agreement. A facsimile or photocopied signature
(which may delivered by facsimile or email) shall be deemed to be the functional
equivalent of an original for all purposes.

 

  

[SIGNATURES FOLLOW ON NEXT PAGE]

 

7

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective duly authorized officers.

 



IMMUNE Pharmaceuticals Inc.         By: /s/ Daniel Teper         Name: Daniel
Teper         Title: CEO         ENDO PHARMACEUTICALS INC.         By: /s/ Guy
Donatiello         Name: Guy Donatiello         Title: SVP Intellectual Property
 





 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

